Title: To James Madison from Blackford, Arthur, and Company, 28 April 1818
From: Blackford, Arthur, and Company
To: Madison, James


Sir,
Isabella Furnace April 28. 1818
We received a few days since a letter from ⟨the?⟩ Hone. Judge Holmes requesting us to forward on a Corn & […] Machine for your use to Orange Court House, if practicable, of[…] apprize, to what place we could conveniently Send one. At p⟨resent?⟩ we have no orders for either Castings or Bar Iron, direct to the C⟨ourt?⟩ House, but calculate on receiving some during the ensuing month, […] we with pleasure, will forward you one, as the patenter is solicitous […] their introduction in your section of Country. Should you be desir⟨ous?⟩ of receiving the Machine Sooner, it will be at any time in our Powe⟨r⟩ to forward it to Madison or Culpepper Court Houses, from whence you probably can receive it. We shall be pleased to receive your instruction as to the place, from whence you can procure it with the most facility. In haste We remain Sir, Very respectfully
Blackford Arthur & C
